Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY TO PRESENT AT UPCOMING INVESTOR EVENT DENVER, December 6, 2010 – SM Energy Company (NYSE: SM) today announces that Jay Ottoson, Executive Vice President and COO, will be presenting at the Wells Fargo Pipeline, MLP, and Energy Symposium on Wednesday, December 8, 2010 at 8:00 am Eastern time.A webcast of the presentation will be available on the Company’s website at sm-energy.com.The Company’s presentation slides will also be available on its website prior to the presentation. ABOUT THE COMPANY SM Energy Company, formerly named St. Mary Land & Exploration Company, is an independent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas and crude oil. SMEnergy routinely posts important information about the Company on its website. For more information about SM Energy, please visit its website at sm-energy.com.
